The original action in the District Court was against Michael Delia and Catherine P. Delia, his wife. *Page 285 
The complaint alleged that the record title to certain lands in Watertown was in her; that it had been conveyed to her by him, through an intermediate grantee, by fraudulent conveyances without any valuable consideration, to defraud the plaintiff, to whom he was indebted; that these lands constituted the only property of Michael Delia out of which the plaintiff's demand could be satisfied; that the plaintiff, two days after the conveyances were recorded, had attached them in a suit on his demand against Michael Delia, who was then still their real owner; that he had recovered judgment in that suit, and filed a proper certificate of judgment-lien; and that Michael Delia was in possession of the lands. The claims were that each of the conveyances described be set aside and declared of no effect, and for a foreclosure. The defendant filed a joint answer, which amounted to a general denial, except that it admitted the several conveyances. The issues were found for the plaintiff, and a judgment rendered by which each of the conveyances was declared void and set aside; the title to the lands vested in Michael Delia (subject to the judgment-lien) as if the conveyances had never been given; a strict foreclosure granted against Michael Delia; and he required to deliver up possession, with stay of execution until the expiration of the law-day.
The title acquired by Mrs. Delia under the conveyance was good as against her husband, and good also as against his creditors, except so far as it might be necessary for them to resort to the lands in order to satisfy their demands.Bouton v. Beers, 78 Conn. 414, 62 A. 619. It was therefore erroneous to set it aside altogether. She was entitled also to an opportunity to redeem, but none was given to her.
The facts in controversy having been found for the plaintiff, he was entitled to a judgment of foreclosure and for such an adjudication as to the title of the defendants, in respect to the plaintiff's demand, as was necessary to make a foreclosure beneficial. Since error appears only in the relief granted, justice will be best done by limiting the *Page 286 
effect of our reversal to the correction of that relief. Davenport
v. Bradley, 4 Conn. 309.
   The judgment of the District Court is reversed with costs, and the cause remanded for the entry of such a judgment in favor of the defendant in error as will be in conformity with this opinion.
In this opinion the other judges concurred.